In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3237 
JOHN GERMERAAD, 
                                                          Trustee‐Appellant, 

                                                    v. 

MYRICK POWERS AND ELVIE 
OWENS‐POWERS, 
                                                          Debtors‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                 No. 14‐CV‐03128 — Sue E. Myerscough, Judge. 
                                  ____________________ 

           ARGUED APRIL 11, 2016 — DECIDED JUNE 23, 2016 
                     ____________________ 

   Before BAUER and WILLIAMS, Circuit Judges, and ADELMAN, 
District Judge.* 
  ADELMAN, District Judge. Myrick Powers and Elvie Owens‐
Powers filed a petition under Chapter 13 of the Bankruptcy 
Code.  After  the  bankruptcy  court  confirmed  their  plan,  the 

                                                 
      * Of the Eastern District of Wisconsin, sitting by designation. 
2                                                      No. 15‐3237 

Chapter  13  trustee  filed  a  motion  to  modify  the  plan  to  in‐
crease the debtors’ payments to the general unsecured credi‐
tors.  The  trustee’s  motion  was  based  on  an  increase  in  the 
debtors’ income, which, the trustee argued, resulted in their 
ability  to  pay  more  to  their  creditors  under  the  plan.  The 
bankruptcy court denied the motion. The trustee appealed to 
the district court, which affirmed. The trustee then filed this 
appeal. We vacate the judgment of the district court and re‐
mand for further proceedings. 
                                 I. 
    The  debtors  filed  their  Chapter  13  petition  on  May  24, 
2010. The bankruptcy court confirmed their plan on March 1, 
2011. Under the plan, the debtors were to pay $660 per month 
to the Chapter 13 trustee for seven months, and then $758 per 
month for fifty‐three months. The latter payment was later re‐
duced to $670 per month. From these payments, the trustee 
would pay the claims of secured creditors and distribute ap‐
proximately $22,000 to the general unsecured creditors. 
    In 2013, the trustee received the debtors’ income tax return 
for 2012. According to the trustee, the return showed that the 
debtors’  income  had  increased  by  $50,000  since  2011.  Based 
on  this  increase  in  income,  the  trustee  concluded  that  the 
debtors  could  afford  a  higher  monthly  payment  for  the  re‐
maining  months  of  their  plan.  The  trustee filed  a  motion  to 
modify the debtors’ plan under 11 U.S.C. § 1329, which per‐
mits postconfirmation modification of a Chapter 13 plan. The 
trustee proposed to increase the debtors’ monthly payments 
from $670 per month to $1,416 per month for the twenty‐three 
months that remained under the plan at the time the motion 
was filed. If the debtors made these increased payments, the 
No. 15‐3237                                                          3

trustee could (after a reduction for the trustee’s commission) 
distribute an additional $15,000 to the unsecured creditors. 
    The  debtors  filed  an  objection  to  the  trustee’s  motion  to 
modify. They argued that the Bankruptcy Code did not per‐
mit modification of a Chapter 13 plan based on a postconfir‐
mation increase in a debtor’s income. They also argued that, 
even if the Code did permit modification on this ground, the 
facts  of  the  case  did  not  warrant  modification  because,  alt‐
hough their income had increased, so had their expenses. Af‐
ter the debtors filed their objection, the trustee took discovery 
relating to the debtors’ finances. Once this discovery was com‐
pleted, the parties stipulated to certain facts. 
    The  bankruptcy  court  decided  the  trustee’s  motion  to 
modify  based  on  the  parties’  briefs  and  their  stipulation  of 
facts. See In re Powers, 507 B.R. 262 (Bankr. C.D. Ill. 2014). The 
court denied the motion for two independent reasons. First, 
the court held that, as a matter of law, the Bankruptcy Code 
did not contain a provision that would allow modification of 
a Chapter 13 plan for the reasons cited by the trustee. Id. at 
267–74. Second, the court found that, even if the court had the 
power to modify the plan for the reasons cited by the trustee, 
the facts of the case did not support the trustee’s request. Id. 
at 274–75. 
    The  trustee  appealed  the  bankruptcy  court’s  decision  to 
the district court. The district court exercised jurisdiction over 
the appeal under 28 U.S.C. § 158(a)(1). On appeal, the trustee 
challenged both of the bankruptcy court’s reasons for denying 
the motion to modify. First, the trustee argued that the bank‐
ruptcy court had erred as a matter of law when it concluded 
that the Bankruptcy Code did not permit modification based 
on a postconfirmation increase in a debtor’s income. Second, 
4                                                              No. 15‐3237 

the trustee argued that the bankruptcy court’s alternative rea‐
son for denying the  motion was based on clearly erroneous 
factual findings and also involved an abuse of discretion. The 
district court addressed only the first argument. It concluded 
that the bankruptcy court did not err as a matter of law when 
it found that it lacked authority to grant the trustee’s motion. 
Noting that this conclusion was sufficient to resolve the ap‐
peal, the district court declined to consider whether the bank‐
ruptcy court clearly erred or abused its discretion in finding 
that the facts of the case did not support the trustee’s motion. 
     In his appeal to this court, the trustee argues that both the 
district  court  and  the  bankruptcy  court  erred  in  concluding 
that the Bankruptcy Code does not permit a trustee to request 
modification of a plan based on a postconfirmation increase 
in  a  debtor’s  income.  The  trustee  asks  that,  if  we  accept  his 
argument, we remand the case to the district court so that it 
may consider his arguments relating to the bankruptcy court’s 
alternative ground for denying the motion. 
    Elvie Owens‐Powers, who is the only debtor participating 
in this appeal,1 contends that we lack jurisdiction to decide the 
appeal. She argues that the bankruptcy court’s order denying 
the trustee’s motion to modify the plan is not a final order for 
purposes of 28 U.S.C. § 158, and also that the case is moot. On 
the  merits,  she  argues  that  the  trustee  has  mischaracterized 
the  bankruptcy  court’s  reasons  for  denying  his  motion  and 
that, under the proper characterization, the court’s order must 
be affirmed. 


                                                 
      1 Myrick Powers has not filed a brief in this appeal and did not partic‐

ipate in oral argument. 
No. 15‐3237                                                           5

                                  II. 
   We begin by addressing the debtor’s arguments concern‐
ing our jurisdiction. 
                                  A. 
    First, the debtor contends that a bankruptcy court’s order 
denying a motion to modify a Chapter 13 plan is not “final” 
within the meaning of 28 U.S.C. § 158. Under that statute, we 
generally have jurisdiction over a bankruptcy appeal only if 
both the bankruptcy courtʹs order and the district courtʹs or‐
der  are  final.  See  28  U.S.C.  § 158(d)(1);  Schaumburg  Bank  & 
Trust Co., N.A. v. Alsterda, 815 F.3d 306, 312 (7th Cir. 2016). In 
the  bankruptcy  context,  “finality”  is  understood  somewhat 
differently than it is in the context of ordinary civil litigation. 
See, e.g., Bullard v. Blue Hills Bank, __ U.S. __, __, 135 S. Ct. 1686, 
1692 (2015). A bankruptcy case involves an aggregation of in‐
dividual controversies, many of which would exist as stand‐
alone lawsuits but for the bankrupt status of the debtor. Id. An 
order in a bankruptcy case is considered final when it resolves 
one of the individual controversies that might exist as a stand‐
alone suit outside of bankruptcy. See Schaumberg Bank & Trust, 
815 F.3d at 312–13. One way of assessing whether this stand‐
ard  has  been  met  is  to  identify  whether  the  order  at  issue 
brought to an end a single “proceeding” that exists within the 
larger bankruptcy case. See Bullard, 135 S. Ct. at 1692 (empha‐
sizing that 28 U.S.C. § 158(a) allows appeals as of right from 
final orders in “cases and proceedings”). 
    In  the  present  case,  Owens‐Powers  argues  that  a  bank‐
ruptcy court’s denial of a trustee’s motion to modify a Chapter 
13  plan  does  not  resolve  a  “proceeding”  within  the  larger 
bankruptcy case. She relies on the Supreme Court’s decision 
6                                                       No. 15‐3237 

in Bullard, in which the Court held that an order denying con‐
firmation  of  a  Chapter  13  plan  is  not  final  unless  the  bank‐
ruptcy court also dismisses the underlying bankruptcy case. 
Id. at 1692–93. The Court reasoned that, in the context of the 
consideration of Chapter 13 plans, the relevant “proceeding,” 
for purposes of § 158(a), is the entire process of considering 
plans, which terminates only when a plan is confirmed or—if 
the debtor fails to offer any confirmable plan—when the case 
is dismissed. Id. at 1692. 
    Owens‐Powers contends that, in the context of a trustee’s 
motion  to  modify  a  confirmed  plan,  the  relevant  “proceed‐
ing”  encompasses  more  than  simply  the  bankruptcy  court’s 
denial of the motion. She notes that a ruling on one motion to 
modify does not preclude the trustee from filing another mo‐
tion  to  modify.  Thus,  argues  the  debtor,  just  like  an  order 
denying  plan  confirmation  is  not  final,  an  order  denying  a 
trustee’s motion to modify a confirmed plan is not final. 
    We do not find the debtor’s analogy to Bullard persuasive. 
The denial of a trustee’s motion to modify is generally not part 
of a larger “proceeding” that will conclude only when some 
event other than the denial of the motion occurs. Rather, the 
denial of the motion will generally resolve a discrete dispute 
within  the  larger  bankruptcy  case,  i.e.,  whether  the  debtor’s 
plan may be modified for the reasons the trustee cites. If the 
trustee loses the motion on the merits, rather than because the 
motion contained a technical defect that could be cured, the 
bankruptcy court will not invite the trustee to bring a subse‐
quent motion seeking plan modification on the same grounds. 
In contrast, when a bankruptcy court refuses to confirm a plan 
but does not also dismiss the case, the debtor is usually given 
an opportunity to submit a revised plan. Bullard, 135 S. Ct. at 
No. 15‐3237                                                           7

1690. This is why the Court found that the relevant “proceed‐
ing”  for  purposes  of  plan  confirmation  encompasses  more 
than the denial of any single proposed plan. That proceeding 
concludes only when either a plan is confirmed or the bank‐
ruptcy case is dismissed. 
    Of  course,  if  the  bankruptcy  court  does  deny  a  trustee’s 
motion  to  modify  a  plan  based  on  a  technical  defect  or  on 
some other basis that could be cured by an amended motion, 
then the bankruptcy court’s order will not be final. In this sit‐
uation, the bankruptcy court’s order will not have resolved a 
discrete dispute but will have been merely one step in a larger 
proceeding that will conclude when the bankruptcy court de‐
cides the amended motion. However, from the fact that some 
orders denying motions to modify plans are not final, it does 
not follow that none of them are final. In this regard, an order 
denying a motion to modify is analogous to an order granting 
a motion to dismiss a complaint under Federal Rule of Civil 
Procedure 12(b)(6). If the district court grants the motion but 
does  so  based  on  a  defect  in  the  complaint  that  cannot  be 
cured, then the order is final. See Strong v. David, 297 F.3d 646, 
648  (7th  Cir.  2002).  However,  if  the  district  court  grants  the 
motion based on a technical defect that the plaintiff could cure 
by filing an amended complaint, then the order generally will 
not be final. Id. In the present case, the bankruptcy court did 
not deny the trustee’s motion to modify based on a technical 
defect that the trustee could have cured by filing an amended 
motion  that  sought  the  same  relief.  Rather,  the  bankruptcy 
concluded as a matter of law that the Bankruptcy Code did 
not allow the requested modification. 
    The debtor notes that although the trustee could not have 
filed  a  second  motion  to  modify  requesting  the  same  relief, 
8                                                        No. 15‐3237 

the  trustee  could  have  filed  “a  different  motion”—one  that 
“ask[ed] for a different change in the debtor’s plan or [was] 
based on a different financial situation.” Initially, we observe 
that the debtor has not identified any grounds on which the 
trustee could have filed a different motion to modify the plan 
in this case, and thus we cannot agree that in fact the trustee 
could  have  filed  such  a  motion.  However,  we  do  not  doubt 
that in some Chapter 13 cases, a trustee will file more than one 
motion to modify a confirmed plan. But this does not mean 
that in every case there is some larger “proceeding” relating 
to the  trustee’s motions to modify that does not  come to an 
end until it is legally impossible for the trustee to file any fur‐
ther  motions.  Rather,  where  an  order  denying  a  motion  to 
modify precludes the trustee from filing a subsequent motion 
based on the same grounds (i.e., based on the same facts and 
legal principles), that order will be final even though the trus‐
tee could file a subsequent motion to modify based on differ‐
ent grounds, should those grounds materialize. In such a case, 
the bankruptcy court’s resolution of the first motion to modify 
will  have  resolved  a  freestanding  dispute  within  the  larger 
bankruptcy case and be final for that reason. 
    Here, we may analogize the denial of a trustee’s motion to 
modify  to  a  denial  of  a  Rule  60(b)  motion  for  relief  from  a 
judgment entered in an ordinary civil case. See Fed. R. Civ. P. 
60(b). That rule provides several grounds for relieving a party 
from the judgment. A court’s denying a party’s motion for re‐
lief on one ground, such as that the judgment was procured 
by fraud, see Fed. R. Civ. P. 60(b)(3), will not preclude the party 
from later filing a second motion based on a different ground, 
such  as  the  discovery  of  new  evidence,  see  Fed.  R.  Civ.  P. 
60(b)(2), should that ground materialize. Yet, even though it 
is theoretically possible that more than one Rule 60(b) motion 
No. 15‐3237                                                           9

will be filed in a single civil case, a district court’s order deny‐
ing any one motion will be considered final and immediately 
appealable. See, e.g., Madej v. Briley, 371 F.3d 898, 899 (7th Cir. 
2004). The same result applies to a trustee’s motion to modify 
a Chapter 13 plan. 
   For these reasons, we conclude that the bankruptcy court’s 
order denying the trustee’s motion to modify the plan was “fi‐
nal”  within  the  meaning  of  § 158(a)(1).  Because  the  district 
court’s order was also final, we have jurisdiction over this ap‐
peal under § 158(d)(1). 
                                  B. 
    The debtor next contends that this appeal is moot. Article 
III of the Constitution limits the federal judicial power to ac‐
tual, ongoing cases or controversies, a limitation understood 
to require a live dispute involving a party with “an actual in‐
jury traceable to the defendant and likely to be redressed by a 
favorable  judicial  decision.”  Redmond  v.  Redmond,  724  F.3d 
729, 735 (7th Cir. 2013) (quoting Lewis v. Contʹl Bank Corp., 494 
U.S.  472,  477  (1990)).  The  case‐or‐controversy  requirement 
“subsists  through  all  stages  of  federal  judicial  proceedings, 
trial  and  appellate.”  Id.  (quoting  Lewis).  If  on  appeal  it  be‐
comes  “impossible  for  a  court  to  grant  any  effectual  relief 
whatever,” the case becomes moot and jurisdiction no longer 
exists. Id. (quoting Knox v. Serv. Emps. Intʹl Union, Local 1000, 
__ U.S. __, 132 S. Ct. 2277, 2287 (2012)). 
    In  the  present  case,  Owens‐Powers  argues  that  it  is  no 
longer possible to grant the relief the trustee requests—mod‐
ification  of  the  plan—because  five  years  have  elapsed  since 
the  debtors  began  making  payments  under  their  original 
plan.  This  argument  is  based  on  11  U.S.C.  § 1329(c),  which 
10                                                     No. 15‐3237 

provides,  in  relevant  part,  that  a  plan  may  not  be  modified 
such  that  it  “provide[s]  for”  the  debtor  to  make  plan  pay‐
ments over a period that expires more than five years from the 
date on which the first payment under the original confirmed 
plan was due. The first payment under the Powers’ original 
confirmed plan  was  due in  June 2010. Thus,  Owens‐Powers 
argues, it is no longer possible to modify the plan. 
    The debtor’s argument rests on the assumption that if the 
trustee’s request to modify the plan were allowed today, the 
result would be a plan that provides for the debtors to make 
payments over a period that expires after June 2015. That as‐
sumption  is  incorrect.  If  we  vacated  the  bankruptcy  court’s 
disallowance of the trustee’s proposed modification, then by 
operation of 11 U.S.C. § 1329(b)(2), the trustee’s modified plan 
would  “become[]  the  plan.”  The  modified  plan  would  then 
“provide” that the debtors must make increased payments to 
the trustee each month for the twenty‐three months that re‐
mained under the plan at the time the motion was filed, i.e., 
months 38 through 60. These months were within the permis‐
sible five‐year period specified in § 1329(c). The modified plan 
would thus not “provide for” payments beyond five years. 
    It is true that months 38 through 60 have come and gone 
without  the  debtors  making  the  increased  payments.  How‐
ever, this does not mean that allowing the modification would 
have no effect on the parties’ rights. Rather, if the modification 
were  allowed,  the  debtors  would  be  deemed  in  default  be‐
cause  they  failed  to  make  all  payments  called  for  by  their 
modified  plan.  If  the  debtors  were  in  default,  then  several 
things  of  consequence  could  occur:  the  bankruptcy  court 
could deny the debtors a discharge, dismiss their bankruptcy 
case,  or  convert  the  case  to  Chapter  7.  See  11  U.S.C. 
No. 15‐3237                                                             11

§§ 1307(c)(6), 1328.2 Or, the bankruptcy court might allow the 
debtors to cure their default by paying the difference between 
the payments called for by the modified plan for months 38 to 
60  and  what  they  actually  paid  during  those  months.  Alt‐
hough  these  payments  would  be  made  outside  of  the  five‐
year  period  specified  in  § 1329(c),  they  would  not  be  pay‐
ments  “provide[d]  for”  by  the  modified  plan;  rather,  they 
would be payments made to cure a default under the modi‐
fied  plan,  i.e.,  payments  made  because  the  debtors  did  not 
make the payments “provide[d] for” by the plan in the first 
place. See 1 Hon. W. Homer Drake, Jr., et al., Chapter 13 Practice 
and Procedure, § 11:15 at 1131 (2d ed. 2015) (“[W]hen a debtor 
is close to completing her plan payments and needs a reason‐
able  additional  time  to  do  so,  courts  have  permitted  the 
debtor to cure the defaults and consummate the plan. The rea‐
soning is that the five‐year restriction applies to the schedul‐
ing of the payments in the confirmed plan and does not pro‐
hibit  cure  of  those  payments  outside  the  scheduled 
time … .”). In any event, even if the bankruptcy court could 
not allow the debtors to cure their default because of the five‐
year restriction, this appeal would still present a live dispute 
because the bankruptcy court has the power to deem the debt‐
ors in default, deny them a discharge, and dismiss or convert 
their Chapter 13 case. 
   The debtors might argue that it would be inequitable for 
the bankruptcy court to modify the plan or deny them a dis‐
charge after they have already made the payments provided 

                                                 
      2 At oral argument, the parties informed us that the bankruptcy court 

has not granted the debtors a discharge. We express no view on whether 
this appeal would be moot if the debtors had received a discharge. 
12                                                         No. 15‐3237 

for by the original plan. However, whether it would be ineq‐
uitable to do any of these things is not a question that is rele‐
vant to mootness. As we have previously held, so long as a 
court  retains  the  “raw  ability”  to  take  some  action  that  will 
have  a  concrete  effect  on  the  parties’  rights,  the  case  is  not 
moot even if the court would be reluctant to take that action. 
In re UNR Indus., Inc., 20 F.3d 766, 768–69 (7th Cir. 1994); accord 
United States v. Buchman, 646 F.3d 409, 410–11 (7th Cir. 2011). 
    Next,  the  debtor  contends  that  even  if  the  five‐year  re‐
striction does not result in mootness, the case is still moot be‐
cause § 1329(a) states that a plan “may be modified,” upon the 
request  of  the  trustee  (or  the  debtor  or  the  holder  of  an  al‐
lowed unsecured claim) only “before the completion of pay‐
ments”  under  the  original  plan.  The  debtors  note  that  they 
have completed making payments under their original plan. 
Therefore, they contend, the bankruptcy court no longer has 
the power to approve a modified plan. 
     However, § 1329(a) does not place any temporal limits on 
the bankruptcy court’s power to approve a requested modifi‐
cation. Rather, the temporal limit applies to the party request‐
ing  modification,  i.e.,  to  the  debtor,  the  trustee,  or  an  unse‐
cured creditor. Although § 1329(a) states that the plan “may 
be modified” only within the prescribed time, when this lan‐
guage is read in the context of § 1329 as a whole, it is clear that 
it is referring to the time  when  the modification  may  be  re‐
quested, not to the time within which the bankruptcy court 
may approve the modification. Specifically, § 1329(b)(2) states 
that “[t]he plan as modified becomes the plan unless, after no‐
tice  and  a  hearing,  such  modification  is  disapproved.”  This 
provision means that the modification is effective, i.e., that the 
plan is modified, on the date the party requests modification 
No. 15‐3237                                                       13

of the plan, unless the court later disapproves it. See 2 Drake 
et al., supra, § 21:7 at 642. So, for example, if the debtors had 
completed  making  payments  under  their  original  plan  be‐
tween the date on which the trustee filed the modified plan 
and the date the bankruptcy court considered whether to ap‐
prove the modification, the bankruptcy court would still have 
had the power to approve the modification, since by the time 
the debtors completed making the payments required by the 
original plan, the plan would have been modified to require 
increased payments. Cf. In re Meza, 467 F.3d 874, 879–80 (5th 
Cir.  2006)  (holding  that  a  bankruptcy  court  may  consider  a 
trustee’s motion to modify a plan, if that motion was filed be‐
fore the debtor completed payments under the original plan, 
even  if  the  debtor  completes  making  payments  under  the 
original plan before the bankruptcy court considers whether 
to approve the modification). Of course, in this case, the bank‐
ruptcy  court  disapproved  the  trustee’s  modification.  Under 
§ 1392(b)(2), the effect of the disapproval was to void the mod‐
ification  and  reinstate  the  original  plan.  But  this  does  not 
mean that the debtors’ having completed payments under the 
original plan prevents reinstatement of the trustee’s modified 
plan. Rather, if we were to vacate the bankruptcy court’s order 
disapproving  the  modification,  then  by  operation  of 
§ 1329(b)(2),  the  modified  plan  would  be  reinstated  and 
deemed effective as of the date it was filed. It would be as if 
the bankruptcy court had never disapproved the modification 
in the first place. The modification thus would have occurred 
within the time period specified in § 1329(a). 
  For  these  reasons,  we  conclude  that  this  appeal  is  not 
moot. 
    
14                                                      No. 15‐3237 

                                 III. 
    On  the  merits,  the  parties’  principal  disagreement  con‐
cerns the legal standard that governs a bankruptcy court’s ex‐
ercise of its discretion in deciding a trustee’s motion to modify 
a confirmed plan based on a postconfirmation increase in the 
debtor’s income. The trustee contends that a bankruptcy court 
has  discretion  to  grant  the  motion  where  the  trustee  shows 
that, because of an increase in income, the debtor can afford 
to pay more to the unsecured creditors than the original plan 
requires. Owens‐Powers contends that a modification based 
on increased income is allowed only if the trustee shows that 
“good faith,” as that term is used in 11 U.S.C. § 1325(a)(3), re‐
quires  the  increase.  In  addition,  the  parties  disagree  about 
how  to  characterize  the  bankruptcy  court’s  decision  in  this 
case. The trustee contends that the bankruptcy court held as a 
matter  of  law  that  it  lacked  authority  to  grant  a  motion  to 
modify based on a postconfirmation increase in the debtor’s 
income.  Owens‐Powers,  who  concedes  that  the  bankruptcy 
court had authority to grant a motion to modify based on a 
postconfirmation increase in income, contends that what the 
bankruptcy court actually held was that the trustee had failed 
to prove that good faith required the increase. For the reasons 
explained below, we side with the trustee on both issues. 
      Section 1329 provides that: 
      (a) At any time after confirmation of the plan but be‐
      fore the completion of payments under such plan, the 
      plan may be modified, upon request of the debtor, the 
      trustee, or the holder of an allowed unsecured claim, 
      to– 
No. 15‐3237                                                           15

   (1)  increase  or  reduce  the  amount  of  payments  on 
   claims of a particular class provided for by the plan; 
   (2) extend or reduce the time for such payments; 
   (3)  alter  the  amount  of  the  distribution  to  a  creditor 
   whose claim is provided for by the plan to the extent 
   necessary to take account of any payment of such claim 
   other than under the plan; or 
   (4)  reduce amounts to be paid under the plan  by the 
   actual  amount  expended  by  the  debtor  to  purchase 
   health insurance for the debtor … . 
   (b)(1)      Sections 1322(a), 1322(b), and 1323(c) of this 
   title and the requirements of section 1325(a) of this title 
   apply to any modification under subsection (a) of this 
   section. 
   (2) The plan as modified becomes the plan unless, after 
   notice  and  a  hearing,  such  modification  is  disap‐
   proved. 
   (c) A plan modified under this section may not provide 
   for payments over a period that expires after the appli‐
   cable commitment  period under section 1325(b)(1)(B) 
   after the time that the first payment under the original 
   confirmed  plan  was  due,  unless  the  court,  for  cause, 
   approves  a  longer  period,  but  the  court  may  not  ap‐
   prove a period that expires after five years after such 
   time. 
16                                                                No. 15‐3237 

In short, § 1329 states that modification may be requested by 
either the debtor, the trustee, or the holder of an allowed un‐
secured  claim.3 It contains three  general limits on  the  bank‐
ruptcy court’s power to approve the request. First, modifica‐
tion  is  allowed  only  if  it  will  modify  the  plan  in  one  of  the 
ways  specified  in  § 1329(a)(1)–(4).  Second,  a  modification 
must  comport  with  the  provisions  of  the  Code  listed  in 
§ 1329(b)(1). Finally, as we have already discussed in the con‐
text  of  mootness,  a  modification  may  not  result  in  a  plan 
providing  for  payments  over  a  term  that  is  longer  than  the 
period specified in § 1329(c), which in this case is five years. 
    In  the  present  case,  the  trustee’s  proposed  modification 
satisfies these basic requirements. The purpose of the modifi‐
cation is to increase payments to the unsecured creditors, and 
thus it is of a type specified in subsection (a)(1). The modifi‐
cation would not result in a plan that violates any of the pro‐
visions  identified  in  subsection  (b)(1).  And,  as  we  have  al‐
ready held, the modification would not result in a plan that 
provides for payments over a period that is longer than five 
years. 




                                                 
      3 Section 1329 was added to the Bankruptcy Code as part of the Bank‐

ruptcy  Reform  Act  of  1978,  Pub. L.  No.  95‐598,  92  Stat. 2549  (1980).  As 
originally enacted, § 1329 did not identify the parties who could request 
modification, and it was interpreted as allowing only the debtor to do so. 
See 92 Stat. at  2651; In  re  Fitak, 92 B.R.  243, 248 (Bankr. S.D.  Ohio 1988). 
However, the 1984 amendments to the Code added language stating that 
modification could be requested by the debtor, the trustee, or the holder 
of an allowed unsecured claim. See Bankruptcy Amendments and Federal 
Judgeship Act of 1984, Pub. L. No. 98‐353, § 319, 98 Stat. 333, 357 (1986). 
No. 15‐3237                                                        17

    Although  §  1329  contains  these  three  general  limits  on 
modification, it does not contain an explicit standard for de‐
termining  when  a  modification  that  is  within  those  limits 
should be approved. See In re Witkowski, 16 F.3d 739, 746 (7th 
Cir. 1994); Barbosa v. Solomon, 235 F.3d 31, 38 (1st Cir. 2000); In 
re Arnold, 869 F.2d 240, 241 (4th Cir. 1989); 1 Drake et al., supra, 
§ 11:4 at 1083 (noting  that “§ 1329 provides no standards to 
guide  the  court  in  the  exercise  of  its  discretion”).  However, 
courts  routinely  deem  modification  appropriate  when  there 
has been a postconfirmation change in the debtor’s financial 
circumstances that affects his or her ability to make plan pay‐
ments. See, e.g., Barbosa, 235 F.3d at 40 (“Congress saw fit to 
allow the trustee and holders of unsecured claims to seek an 
amendment to the confirmed plan in order to carry the ability‐
to‐pay standard forward in time, allowing upward or down‐
ward adjustment of plan payments in response to changes in 
the debtor’s financial circumstances which affect his/her abil‐
ity to make payments”); Arnold, 869 F.2d at 241 (“Although § 
1329(a) does not explicitly state what justifies such a modifi‐
cation,  it  is  well‐settled  that  a  substantial  change  in  the 
debtor’s financial condition after confirmation may warrant a 
change in the level of payments.”); In re Powers, 202 B.R. 618, 
622 (B.A.P. 9th Cir. 1996) (noting that a “debtor’s changed fi‐
nancial situation” is grounds for modifying a plan); 1 Drake 
et al., supra, § 11:12 at 1100–01 (collecting numerous cases sup‐
porting the proposition that “[c]ourts generally permit debt‐
ors to modify plans to reduce payments based on reduced in‐
come”  and  “generally  require[]  debtors  whose  income  in‐
creases significantly after confirmation to pay more”). So, for 
example, if the debtor loses her job and can no longer afford 
the payments required under the original plan, then she may 
request  modification  to  have  the  plan  payments  reduced. 
18                                                          No. 15‐3237 

Conversely, if the debtor’s income increases such that she can 
afford to pay more to her creditors than required under the 
original plan, then the trustee or an unsecured creditor may 
request  that  plan  payments  be  increased.  Courts  have  rea‐
soned that authority to allow such modifications is implied by 
the purposes of Chapter 13, which are to allow the debtor a 
fresh start where it is possible to do so without liquidating the 
debtor’s assets (as in a Chapter 7 bankruptcy case), while at 
the same time ensuring that the debtor devotes all of her dis‐
posable income during the life of the plan to repaying credi‐
tors. 1 Drake, et al., supra, § 11:4 (quoting In re Forte, 341 B.R. 
859, 869–70 (Bankr. N.D. Ill. 2005)). In addition, courts have 
noted that the legislative history relating to the 1984 amend‐
ments to the Bankruptcy Code—which amended § 1329(a) to 
permit trustees and unsecured creditors (and not just debtors) 
to  request  plan  modification—supports  the  conclusion  that 
plan modification is permitted when a change in the debtor’s 
income  makes  increased  payments  affordable.  Barbosa,  235 
F.3d  at  40–41  (citing  Personal  Bankruptcy:  Oversight  Hearings 
Before the Subcomm. on Monopolies and Commercial Law of the H. 
Comm.  on  the  Judiciary,  97th  Cong.  22–23  (1981–82));  Arnold, 
869 F.2d at 241–42 (same).4 


                                                 
      4 While courts generally agree that a postconfirmation change in the 

debtor’s ability to make plan payments is grounds for modifying a plan to 
either increase or decrease the debtor’s payments, they have disagreed on 
whether there must be some threshold showing relating to the amount of 
change that has occurred since confirmation and whether that change was 
unanticipated at the time of confirmation. Specifically, some courts have 
held that modification is permitted only if there have been “unanticipated, 
substantial changes” in the debtor’s financial circumstances since the time 
of confirmation. See, e.g., Arnold, 869 F.2d at 243. However, in Witkowski, 
No. 15‐3237                                                            19

    In the present case, the trustee requested modification of 
the debtors’ plan after he determined that the debtors’ income 
had  increased  substantially  since  confirmation  and,  for  that 
reason, they could afford to make higher plan payments. In 
his motion, the trustee cited various cases recognizing that the 
bankruptcy court has discretion to allow modification for this 
reason. The bankruptcy court, however, found that no “statu‐
tory authority” or “Code provision” supported the trustee’s 
request. Powers, 507 B.R. at 270–71, 273–74. The court initially 
characterized the trustee’s modification as a request “to recal‐
culate disposable income” under the method specified in 11 
U.S.C. § 1325(b). That subsection of the Code generally pro‐
vides that a court may not confirm a plan, over the objection 
of the trustee or an unsecured creditor, unless under the plan 
the debtor will, during the applicable plan period, pay all of 
her  projected  disposable  income—as  calculated  under  the 
methods specified in that subsection—to the unsecured cred‐
itors.  However,  because  § 1325(b)  is  not  mentioned  in 
§ 1329(b)(1) as a section of the Code that “appl[ies]” to modi‐
fication, many courts have concluded that the projected‐dis‐
posable‐income test of § 1325(b) does not apply to a proposed 
modification.  See,  e.g.,  In  re  Sunahara,  326  B.R.  768,  781–82 
(B.A.P. 9th Cir. 2005). Other courts have held that the test does 
apply.  See,  e.g.,  In  re  Cormier,  478  B.R.  88,  94–97  (Bankr.  D. 
Mass. 2012). The bankruptcy judge in the present case is in the 
former camp, and that is why she held that § 1325(b) does not 
provide authority to allow the trustee’s modification. But the 
trustee  has  not  at  any  stage  of  this  case  suggested  that  the 
modification  was  based  on  the  disposable‐income  test  of 
                                                 
we held that a substantial, unanticipated change in circumstances is not a 
prerequisite to modification. 16 F.3d at 742–46.  
20                                                     No. 15‐3237 

§ 1325(b). Instead, as noted, the trustee argues that the modi‐
fication is supported by the cases holding that a plan may be 
modified where an increase in income means that the debtor 
can afford to make higher payments. Thus, in this appeal, we 
do not need to decide whether the bankruptcy court was cor‐
rect in holding that § 1325(b) does not apply to modifications 
under § 1329. 
    After concluding that § 1325(b) was not a source of author‐
ity for the trustee’s modification, the bankruptcy court found 
that  no  other  Code  provision  supported  the  modification. 
Powers, 507 B.R. at 270–74. In this part of its opinion, the bank‐
ruptcy court characterized the trustee’s modification request 
as being based “solely on the equities of the situation.” Id. at 
270. The court then rejected the idea that a modification could 
be based on equitable grounds rather than on an express pro‐
vision of the Bankruptcy Code. Id. at 271  (stating that court 
could not “exercise its discretion to modify a confirmed Chap‐
ter  13  plan  other  than  for  the  reasons  or  under  the  circum‐
stances expressly provided for by statute”). Instead, the court 
reasoned, a motion to modify “must comply with and be sup‐
ported by the Code provisions made applicable to modifica‐
tions by § 1329(b)(1).” Id. at 274. 
    In rejecting the trustee’s argument that the court had au‐
thority to allow a modification that was based “solely on the 
equities of the situation,” the bankruptcy court seems to have 
rejected  the  cases,  cited  above,  in  which  courts  have  recog‐
nized that modification under § 1329 is allowed when there 
has been a postconfirmation change in the debtor’s financial 
circumstances that affects his or her ability to make plan pay‐
ments. Indeed, the phrase “entirely on the equities of the sit‐
uation” appears in one of those cases, In re Than, 215 B.R. 430, 
No. 15‐3237                                                            21

438  (B.A.P.  9th  Cir.  1997).  In  that  case,  the  court  stated  that 
“Congress contemplated in enacting § 1329 a motion to mod‐
ify the plan if the debtor’s income increased so the court could 
consider all of the circumstances of a particular debtor to de‐
termine  whether  higher  payments  should  be  required.”  Id. 
The court then held: “When § 1325(b) [i.e., the projected‐dis‐
posable‐income  test]  is  inapplicable,  the  § 1329  analysis  is 
based entirely on the equities of the situation.” Id. In rejecting 
this line of authority, the bankruptcy court concluded that a 
modification is allowed only if it is “supported by” one of the 
Code provisions listed in § 1329(b)(1). Powers, 507 B.R. at 274. 
    On appeal, the district court held that, as a matter of law, 
the bankruptcy court was correct in concluding that the pro‐
jected‐disposable‐income  test  of  §  1325(b)  did  not  apply  to 
modification  under  § 1329.  In  re  Powers,  __  B.R.  __,  __,  2015 
WL  5725701,  at  *2  (C.D.  Ill.  Sep.  30,  2015).  However,  as  we 
have noted, the trustee did not argue that § 1325(b) applies to 
modification  under  § 1329.  Instead,  the  trustee  argued  that 
even  though  § 1325(b)  may  not  apply  to  modification,  the 
bankruptcy court had the authority to modify the plan to in‐
crease the debtor’s payments if a change in the debtor’s finan‐
cial circumstances enabled the debtor to pay more to her cred‐
itors.  The  district  court  acknowledged  that  the  trustee  had 
cited  “several  cases  from  outside  of  the  Seventh  Circuit  in 
which courts have held that a confirmed Chapter 13 plan may 
be  modified  when  the  debtor  experiences  an  increase  in  in‐
come.” Id. at *3. But the court deemed those cases inconsistent 
with our opinion in Witkowski, which the court interpreted as 
meaning that modification is available only if it is based on 
one  of  the  Code  provisions  listed  in  § 1329(b)(1).  The  court 
therefore concluded that the bankruptcy court lacked author‐
ity to allow the trustee’s modification. 
22                                                        No. 15‐3237 

    We  conclude  that  both  the  district  court  and  the  bank‐
ruptcy court erred in concluding that the Code does not au‐
thorize  the  trustee’s  modification.  First,  Witkowski  does  not 
hold  that  modification  under  § 1329  is  allowed  only  if  the 
modification  is  supported  by  one  of  the  Code  provisions 
listed in § 1329(b)(1). The sentence in Witkowski that the dis‐
trict court cited to support its contrary conclusion is this: “A 
modified        plan        is    also     only      available        if 
§§ 1322(a), 1322(b), 1325(a)  and  1323(c)  of  the  bankruptcy 
code are met.” Witkowski, 16 F.3d 739, 745 (7th Cir. 1994) (cit‐
ing 11 U.S.C. § 1329(b)(1)). However, context makes clear that 
this sentence means only that § 1329(b)(1) places certain limits 
on plan modification. The sentence appears in our discussion 
of the debtor’s argument that the common‐law doctrine of res 
judicata prevents modification of a confirmed plan unless the 
movant  demonstrates  a  change  of  circumstances.  See  id.  at 
744–46.  The  debtor  had  argued  that,  unless  res  judicata  ap‐
plied in the modification context, bankruptcy courts would be 
inundated with motions to modify. Id. at 745. In rejecting this 
argument, we observed that “modifications under § 1329 are 
not limitless.” Id. It was then that we pointed out that some of 
the limits on modification are found in the Code provisions 
listed  in  § 1329(b)(1).  Id.  Importantly,  we  did  not  say  that  a 
court could modify a plan only if the modification was based 
on—rather than merely consistent with—one of those provi‐
sions.  Rather, after summarizing the  limits  on modification, 
we recognized that § 1329 does not explicitly identify the cir‐
cumstances  under  which  modification  is  appropriate.  Id.  at 
746 (citing Arnold, 869 F.2d at 241). We then held that “modi‐
fication under § 1329 is discretionary,” and concluded that the 
bankruptcy court in that case did not abuse its discretion in 
modifying a plan at the request of the trustee to increase the 
No. 15‐3237                                                             23

payments  made  to  the  unsecured  creditors.  Id.  We  allowed 
this modification even though it was not based on any provi‐
sion listed in § 1329(b)(1). Thus, Witkowski does not support 
the  result  reached  by  the  district  court  and  the  bankruptcy 
court in this case. 
    Although it is true, as the bankruptcy court pointed out, 
that no provision of the Code expressly permits modification 
when a change in the debtor’s financial circumstances makes 
an  increase  in  payments  affordable,  it  does  not  follow  that 
modification  for  this  reason  is  forbidden.  Indeed,  the  Code 
does  not  contain  any  provision  that  expressly  identifies  the 
grounds  on  which  a  trustee  or  an  unsecured  creditor  may 
modify a plan. See 1 Drake et al., supra, § 11:1 at 1072 (noting 
that  “the  standards  for  postconfirmation  modification  in 
Code  § 1329  provide  no  guidance  for  determining  what  a 
trustee or unsecured creditor can require a debtor to do”). Be‐
cause Congress did not provide express standards to govern 
modifications  by  trustees  and  unsecured  creditors,  it  neces‐
sarily left the development of those standards to the courts. 
And, as we have explained, the courts have long recognized 
that a trustee or an unsecured creditor may seek modification 
when the debtor’s financial circumstances change after confir‐
mation  and  result  in  the  debtor’s  having  the  ability  to  pay 
more. See, e.g., Barbosa, 235 F.3d at 40; Arnold, 869 F.2d at 241; 
Powers,  202  B.R.  at  622;  1  Drake  et  al.,  supra,  § 11:12  at  1101 
(collecting cases). Allowing the bankruptcy court, in its dis‐
cretion, to approve modification for this reason is consistent 
with Chapter 13’s policy of requiring debtors to repay credi‐
tors to the extent they are able, and it is also supported by the 
legislative history of the 1984 amendments to Chapter 13. Bar‐
bosa, 235 F.3d at 40–41; Arnold, 869 F.2d at 241–42. Thus, we 
24                                                     No. 15‐3237 

hold  that  a  bankruptcy  court  may  allow  modification  to  in‐
crease the debtor’s payments if, in its discretion, it concludes 
that a change in the debtor’s financial circumstances makes an 
increase in payments affordable. 
    In this court, Owens‐Powers concedes that a bankruptcy 
court has discretion to allow modification at the request of the 
trustee or an unsecured creditor when the debtor experiences 
an increase in income. However, the debtor contends that the 
court  may  allow  the  modification  only  if  the  trustee  shows 
that “good faith … required the increase.” This is a reference 
to  11  U.S.C.  § 1325(a)(3),  which  requires  a  plan  to  be  “pro‐
posed  in  good  faith.”  The  debtor  further  contends  that  the 
bankruptcy court actually denied the trustee’s motion on the 
ground  that  he  had  not  shown  that  good  faith  required  the 
increase. We do not find these contentions persuasive. 
     First, the debtor develops no legal argument in support of 
her contention that a plan may be modified based on an in‐
crease in income only when the modification is required by 
good faith. Rather, the debtor merely asserts in her brief that 
“increased income supports increased plan payments only in 
the context of good faith.” The debtor cites no cases that sup‐
port this assertion, and she does not offer an interpretation of 
the Code that supports it. Nor do we see how the Code could 
be interpreted to allow modification based on an increase in 
income only when good faith “requires” the modification. It 
is true that the good‐faith standard is incorporated into § 1329 
because it is one of the “requirements of section 1325(a)” that 
applies to any modification. See 11 U.S.C. § 1329(b)(1). But all 
this means is that a party may not propose a plan in bad faith, 
such as by “manipulation of code provisions.” Witkowski, 16 
F.3d at 746. Section 1325(a)(3) does not provide a standard for 
No. 15‐3237                                                        25

determining when a modified plan that has been proposed in 
good faith should be approved. 
    Perhaps  the  debtor  means  to  argue  that  a  plan  may  be 
modified  to  increase  payments  only  when  modification  is 
necessary to bring the debtor into compliance with the good‐
faith requirement. But § 1325(a)(3), by its terms, applies only 
to the proponent of a plan, which obviously will not  be the 
debtor when the modification is requested by the trustee or 
an unsecured creditor. Although the debtor’s good faith will 
have  been  at  issue  when  the  debtor  proposed  the  original 
plan, and will be at issue when it is the debtor who requests 
modification under § 1329, the debtor’s good faith is not at is‐
sue when  the modification  is  proposed by  the trustee  or  an 
unsecured creditor. 
    We also reject Owens‐Powers’s suggestion that the bank‐
ruptcy  court  actually  denied  the  trustee’s  modification  be‐
cause he had failed to show that good faith required the in‐
crease in plan payments. Although the bankruptcy court ref‐
erenced  the  good‐faith  standard  three  times  in  its  opinion, 
two  references  were  merely  observations  that  the  standard 
applies  to  modification  under  § 1329(b)(1).  See  Powers,  507 
B.R. at 273, 274. In the third reference, the bankruptcy court 
stated that “[m]odification requests, whether made by a trus‐
tee or a debtor, must be proposed in good faith, and moving 
to  modify  to  circumvent  the  original  confirmation  require‐
ments may suggest bad faith.” Id. at 272. Here, the court did 
not find that the trustee had, in fact, proposed the modified 
plan in bad faith. Rather, the court made this statement dur‐
ing  the  course  of  a  larger  discussion  in  which  the  court  re‐
jected  the  trustee’s  suggestion  that  modification  could  be 
based on equitable grounds rather than on an express Code 
26                                                     No. 15‐3237 

provision. See id. at 270–73. At no point did the court suggest 
that  it  would  have  approved  the  modification  if  the  trustee 
had  shown  that  good  faith  “required  the  increase,”  as  the 
debtor suggests. 
    Finally,  we  discuss  the  bankruptcy  court’s  alternative 
holding, which was that it would not allow the trustee’s mod‐
ification even if it had authority to consider whether equitable 
considerations required an increase in payments. Powers, 507 
B.R. at 274–75, 276. In this part of its opinion, the bankruptcy 
court determined that the trustee had failed to show that the 
debtors’ financial circumstances had changed such that it was 
now equitable to require higher payments. Id. On appeal to 
the district court, the trustee argued that this alternative hold‐
ing was based on clearly erroneous factual findings, including 
mathematical errors, that caused the court to misunderstand 
the debtors’ then‐current financial circumstances. The trustee 
also argued that the bankruptcy court had abused its discre‐
tion by failing to consider all of the evidence in the record per‐
taining to this  issue. However, the district court  declined  to 
review the bankruptcy court’s alternative holding, reasoning 
that it was unnecessary to do so in light of its conclusion that 
the bankruptcy court’s primary holding was correct. 
    Owens‐Powers has not asked us to affirm the district court 
on the basis of the bankruptcy court’s alternative holding. Nor 
has the trustee asked us to review that holding. Instead, the 
trustee asks that we remand the case to the district court so 
that it may review the holding in the first instance. Accord‐
ingly, we will not address the alternative holding but will re‐
mand the case to the district court. 
       
No. 15‐3237                                                 27

                             IV. 
    For the reasons stated, we vacate the judgment of the dis‐
trict court and remand for further proceedings consistent with 
this opinion.